Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a video capture unit to obtain video information having . . .”;  5”a blood flow analysis unit to analyze . . .”;  10”a local pulse wave detection unit provided for . . .”; “a pulse wave propagation velocity calculation unit to calculate . . .”; and “a blood pressure estimation unit to estimate . . .”. in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0228011 A1 to TSUBAKI in view of US 2019/0223737 A1 to Tzvieli et al (hereinafter ‘Tzvieli’).
Regrading claim 1, TSUBAKI discloses a biological information detection device (Para [0014], wherein an object thereof is to implement a bio-information acquiring device which can calculate a phase difference of pulse waves in different parts of a living body without restricting the living body, and can derive various bio-information pieces from the phase difference.) comprising: a video capture unit to obtain video information having a face of a living body captured (Para [0036], wherein part (a) of FIG. 2 is a diagram exemplifying a state in which the imaging section 11 images the face of the person to be measured 121.); a blood flow analysis unit to analyze video data of at least three skin areas in the video information (Para [0132], wherein in a case where the number of measurement regions is three or greater in the measurement region setting unit 23, appropriate regions located in the middle of the measurement region 274 and the measurement region 275 may be added as third and subsequent measurement regions.), as blood flow information (Para [0049] and [0050], wherein the measurement region setting unit 13 reads the frame images sent from the image acquisition unit 12 and sets a measurement region therein. The measurement region is a region in a frame image, corresponding to a part as a target for detecting a pulse wave among body parts of the person to be measured, inherently as region with blood flowing., and wherein it is aimed to measure a pulse wave in a plurality of parts, and thus the measurement region setting unit 13 sets at least two measurement regions), inclusive of a skin area located on a center line of the face and a pair of skin areas (Fig. 3b, areas 154 and 155 located partially on centerline inherently as pair of skin areas); a local pulse wave detection unit (Fig. 1, a pulse wave calculation unit 14) provided for each skin area to calculate pulse information at the skin area based on the blood flow information sequenced chronologically (Para [0050], wherein the measurement region is required to be selected from a region in which the skin of the person to be measured is imaged in the frame image. This is because a pulse wave is detected by using temporal changes, inherently as one example of chronologically detected, in a skin color of the person to be measured. The present invention is aimed to measure a pulse wave in a plurality of parts, and thus the measurement region setting unit 13 sets at least two measurement regions); a pulse wave propagation velocity calculation unit (Fig. 1,  pulse wave velocity calculation unit 17) to calculate a pulse wave propagation velocity based on a phase difference between pieces of the pulse information at each of the skin areas calculated by the local pulse wave detection unit (Para [0093], wherein the pulse wave velocity calculation unit 17 calculates pulse wave velocity V (mm/s) by using the phase difference τmin calculated in the difference calculation unit 15). TSUBAKI does not specifically disclose the skin areas are located bilaterally symmetric to the center line and has a blood flow path closer to the heart than the skin area located on the center line and a blood pressure estimation unit to estimate blood pressure based on the pulse wave propagation velocity. Tzvieli discloses the skin areas are located bilaterally symmetric to the center line and has a blood flow path closer to the heart than the skin area located on the center line (Para [0043] and Figs. 11, wherein FIG. 10 illustrates head-mounted cameras 120 and 122 that measure regions 121 and 123 on the forehead, respectively, and mounts head-mounted camera 124 that measure region 125 on the nose, as the centerline region. FIG. 11 illustrates head-mounted cameras 126 and 128 that measure regions 127 and 129 on the upper lip, respectively, as the bilateral regions symmetric to the center line area 125, in addition to the head-mounted cameras already described in FIG. 10) and a blood pressure estimation unit to estimate blood pressure based on the pulse wave propagation velocity (Para [0074], wherein the calculation of the blood pressure relies on the fact that the magnitude of Δt is inversely proportional to the pulse wave velocity (that is directly correlated to the blood pressure)). TSUBAKI and Tzvieli are combinable because they both disclose biological information detection device that detects a blood flow from video information having a face of a living body. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the skin areas that are located bilaterally symmetric to the center line and has a blood flow path closer to the heart than the skin area located on the center line and a blood pressure estimation unit to estimate blood pressure based on the pulse wave propagation velocity of Tzvieli’s device with TSUBAKI’s because elevated blood pressure is a significant cause of death and disability in the world and attaining accurate blood pressure measurements is vital in the prevention and treatment of various blood-pressure-related diseases (Para [0010]).
Regrading claim 2, in the combination of TSUBAKI and Tzvieli, TSUBAKI further discloses wherein the blood flow analysis unit uses video data in the video information within a specified range in a color space, as the video data of the at least three skin areas (Para [0054], wherein the measurement region setting unit 13 extracts pixels in which values of H (hue), S (saturation), and V (value), as in the color space, are respectively included in predetermined ranges, as the skin color region 141.).
Regrading claim 3, in the combination of TSUBAKI and Tzvieli, TSUBAKI further discloses wherein the blood flow analysis unit uses video data in face-detected video information within a specified range in the color space, as the video data of the at least three skin areas (Para [0054], wherein next, the measurement region setting unit 13 extracts a skin color region 141 from the face region 131. In other words, the measurement region setting unit 13 converts a color space of the face region 131 (or the frame image 111) into a color space of HSV (hue, saturation, and value). The measurement region setting unit 13 extracts pixels in which values of H (hue), S (saturation), and V (value) are respectively included in predetermined ranges, as the skin color region 141.).
Regrading claim 4, in the combination of TSUBAKI and Tzvieli, TSUBAKI further discloses wherein the blood flow analysis unit uses video data in the video information within a range having an area position specified with reference to a face-detected face area, or within a range having an area position specified with reference to characteristic portions of the face (para [0056], wherein next, the measurement region setting unit 13 sets two regions including a measurement region 154 (first region) and a measurement region 155 (second region) in the skin color region 141. Here, with reference to the part (b) of FIG. 3, a description will be made of a case where the measurement region 154 corresponding to an upper facial part (a first part, that is, a part which is more distant from the heart of the person to be measured 121, as one area position specified) and the measurement region 155 corresponding to a lower facial part (a second part, that is, a position which is closer to the heart of the person to be measured 121, as another area position specified) are set).
Regrading claim 8, in the combination of TSUBAKI and Tzvieli, TSUBAKI further discloses wherein the at least three skin areas (Para [0075], wherein also in a case where the number of measurement regions is three or larger, a pulse wave may be detected in each measurement region in the same manner as in a case of two measurement regions.) are areas at a forehead surface, a right buccal surface, and a left buccal surface, (While TSUBAKI does not specifically disclose one or two of the detected areas are right and left buccal regions, ordinary skilled practitioner in this art would use the most appropriate areas for a given application) and the pulse wave propagation velocity calculation unit calculates a pulse wave propagation velocity from a phase difference between pulse information at the forehead surface and pulse information at the right buccal surface, or a phase difference between pulse information at the forehead surface and pulse information at the left buccal surface (Para [0103]-[0104], wherein the difference calculation unit 15 calculates the phase difference τmin which is an amount indicating temporal difference between the pulse wave g1(t), of the first area, and the pulse wave g2(t), of the second area (process S4) (phase difference calculation step).) and wherein the difference calculation unit 15 calculates the phase difference τmin which is an amount indicating temporal difference between the pulse wave g1(t) and the pulse wave g2(t) (process S4) (phase difference calculation step). . . . and wherein the pulse wave velocity calculation unit 17 calculates pulse wave velocity V by using the phase difference τmin and the inter-part distance D (process S6) (velocity calculation step).

Allowable Subject Matter
Claims 10-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Claims 10-15 are allowed because the prior art or the prior art of record specifically, TSUBAKI and Tzvieli, does not disclose:
. . . . storing a phase difference in pulse information and blood pressure, in association with each other, for at least three skin areas on the face in a normal state; . . . . . .; and estimating blood pressure corresponding to the phase difference between pieces of the pulse information, with reference to the stored phase differences in pulse information in association with blood pressure, of claims 10 and 13 combined with other features and elements of the claims;
Claims 11, 12, 14 and 15 depend from an allowable base claim and are thus allowable themselves.
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, TSUBAKI and Tzvieli, does not disclose:
. . . . wherein the blood flow analysis unit obtains pieces of hue information on respective pixels of the video data corresponding to the at least three skin areas, and the local pulse wave detection unit obtains differences in the hue information between frames, integrates the differences to obtain an integrated value, calculates an average hue difference value using a size of the skin area and the integrated value to obtain pulse wave information, . . . of claim 5 combined with other features and elements of the claim;
Claims 6 and 7 depend from an allowable base claim and are thus allowable themselves.
. . . . the pulse wave propagation velocity calculation unit calculates a pulse wave propagation velocity from a phase difference between pulse information at the forehead surface and pulse information at the right buccal surface, when a phase of the pulse information at the right temple surface is at a predetermined position with respect to phases of the pulse information at the forehead surface and the right buccal surface, or from a phase difference between pulse information at the forehead surface and pulse information at the left buccal surface, when a phase of the pulse information at the left temple surface is at a predetermined position with respect to phases of the pulse information at the forehead surface and the left buccal surface, of claim 9 combined with other features and elements of the claim.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662